STEINFELD, C. J.,
concurs in the result as he believes the provision of Section 11 of the Kentucky Constitution guaranteeing a trial by a jury of the vici-nage is not violated. It is his opinion that the wording of KRS 351.175(4), the statute denouncing the offense with which appellant is charged, makes the failure to obtain a license a part of the offense. That failure occurred in Fayette County, the place where the license is required to be obtained. See 53 C.J.S. Licenses § 69, page 728.
OSBORNE, J., dissents by separate opinion in which HILL and NEIKIRK, JJ., join.